Citation Nr: 0826746	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to April 
1952 and from November 1952 to October 1954.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, which denied a claim to reopen a claim 
for service connection for bilateral hearing loss.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the appellant's advanced 
age.  38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A July 2002 RO decision denied the veteran's claim for 
service connection for bilateral hearing loss.

2.  Additional evidence submitted since the July 2002 RO 
decision, including an April 2005 opinion of a VA 
audiologist, was related to an unestablished fact necessary 
to substantiate the claim, and raised a reasonable 
possibility of substantiating the claim.  

3.  The veteran's bilateral hearing loss is attributable to 
service.


CONCLUSIONS OF LAW

1.  The July 2002 RO decision which denied a claim for 
service connection for bilateral hearing loss is final.  New 
and material evidence sufficient to reopen the veteran's 
claim has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).

2.  The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2002, the New Orleans, Louisiana, RO denied a claim 
for service connection for bilateral hearing loss because the 
record contained no evidence which demonstrated that 
bilateral hearing loss was incurred in or aggravated by 
military service.  At that time, service treatment records 
were available for review, as were post-service VA 
examinations and private treatment records.  The veteran was 
notified of the 2002 rating decision by letter dated in July 
2002.  The veteran did not appeal this decision within one 
year of being notified, and it is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2007).

In February 2004, the veteran reopened his claim for service 
connection for bilateral hearing loss.  In the June 2004 
rating decision currently on appeal, the RO found new and 
material evidence had not been submitted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, with regard to both the claim to reopen and the 
underlying claim for service connection for bilateral hearing 
loss, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that there 
was any error with respect to either the duty to notify or 
the duty to assist, such error was harmless and need not be 
further considered.  

The appellant is seeking to reopen his claim of entitlement 
to service connection for bilateral hearing loss.  The 
veteran contends that his current hearing loss is the result 
of his job in service maintaining six large generators 24 
hours a day.  He reported that he held this job for 19 
months.  See September 2004 notice of disagreement.  The 
veteran's service separation records show that he served in 
Korea.  The veteran's military occupation specialty was 
identified as engineering equipment mechanic.

"New" evidence is that which has not been previously 
submitted and "material" evidence is that which is related 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).  

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the prior final denial in 
July 2002 included service treatment records which showed no 
significant complaint, treatment, or diagnosis referable to 
hearing loss.  Post-service medical evidence included VA 
treatment records dated in 1952 and 1958 which found the 
veteran's ears were "normal" and private medical records, 
including a 1970 record which noted "chronic ear trouble" 
and a 1983 record which noted residual scarring in the left 
ear and that a hearing test "appears within [normal] 
limits."  

The present claim for benefits was initiated in February 
2004.  The new evidence includes private medical records 
dated over the period of 1999 to 2007, which show that the 
veteran had hearing loss in both ears in August 1999.  See 
Ochsner Clinic audiological evaluation dated August 13, 1999.  
Those records also show that the veteran had a soft tissue 
density, a cholesteatoma, in the left middle ear that was 
surgically removed in September 1999.  Private audiological 
evaluations following the surgery reflect that the veteran's 
hearing in the left ear gradually deteriorated until he had 
total deafness in the left ear.  See Ochsner Clinic 
audiological evaluations dated from December 1999 to December 
2002.

Additional evidence also includes an April 2005 medical 
opinion from the veteran's treating VA audiologist which 
states that the veteran is deaf in the left ear and has mixed 
hearing loss, both conductive and sensorineural, in the right 
ear.  The veteran also has an erosive soft tissue density in 
the right middle ear, highly suggestive of cholesteatoma.  
See January 2008 VA computer tomography report.  

The April 2005 statement from the VA audiologist opined that 
the veteran "was near loud noises while in the military 
which most likely caused the sensorineural portion of his 
hearing loss since the loss is consistent with noise 
exposure."  In addition, an April 2007 VA medical opinion 
provided by a physician who was the Chief of ENT [Ear, Nose, 
and Throat] at the Biloxi, Mississippi VA Medical Center 
(MC), concluded that "[i]t would not surprise me if there 
were some degree of noise-induced hearing loss because of 
this individual's work around . . . generators."

The Board finds that this additional evidence, considered 
together with the evidence previously assembled, is 
sufficient to warrant reopening of the veteran's claim.  The 
additional evidence is "new" in that it was not previously 
before the RO when it last adjudicated the veteran's claim in 
July 2002.  The "new" evidence is also "material," 
inasmuch as it includes two medical opinions which tend to 
show that the veteran's current hearing loss is a result of 
his noise exposure in service.  New and material evidence 
having been submitted, the veteran is entitled to have his 
hearing loss claim considered de novo.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The positive evidence, detailed above, includes the medical 
opinions of a VA audiologist and a VA physician which relate 
the veteran's hearing loss to service.  The negative evidence 
includes a September 2006 VA audiology examination and 
opinion by an audiologist who concluded that "the veteran's 
hearing loss is not likely due to noise exposure, and is 
indeed much more likely due to his middle ear medical 
condition . . . ."
 
The Board finds that the evidence is at least in equipoise on 
the question of whether the veteran's bilateral hearing loss 
was incurred in service.  He has repeatedly asserted that he 
had noise exposure and acoustic trauma in service, and his 
service records seem to corroborate that account.  Further, 
two of the three medical opinions on the question of nexus 
support the claim in that they identify a relationship 
between the veteran's current hearing loss and noise exposure 
in service.  Applying the benefit of the doubt rule, the 
Board therefore concludes that the veteran's bilateral 
hearing loss was incurred in service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  Accordingly, 
service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


